Title: Thomas Jefferson to Nicolas G. Dufief, 24 June 1813
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          24 June 1813
          Th: Jefferson asks the favor of M. Dufief to send him the books noted below, always bearing in mind the Weekly mission in small parcels for the ease of the mail: and also to note to him the prices that he may make his remittances
			 at convenient intervals.
          
          Tull’s horsehoeing husbandry, an old book in 8vo
          Young’s Experiments in Agriculture. (I think it is in 3. vols. 8vo)
          Memoirs of Theophilus Lindsay by Belsham. a new work in 2. v. 8vo just publd
          
          The Lounger’s Common place book. the lastlatest edition to be had. 8vo
          Dufief’s Dict. Fr. & Eng. 3. vols.
          the latest Philadelphia Directory.
        